Case: 7:20-cv-00012-REW-HAI Doc #: 3 Filed: 01/22/20 Page: 1 of 2 - Page ID#: 50




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


JASON DICKERSON                                                                        PETITIONER

v.                                                       CIVIL ACTION NO. 3:19-CV-P934-CRS

SCOTT JORDAN, WARDEN                                                                  RESPONDENT


                                                ORDER

        Petitioner Jason Dickerson, by counsel, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 and paid the filing fee.

        A review of the petition indicates that the judgment of conviction under attack arose in

Floyd County, Kentucky. In light of the fact that Petitioner is attacking a conviction from the

Floyd Circuit Court, which lies in the United States District Court for the Eastern District of

Kentucky, where the witnesses and records are likely to be located, the Eastern District of

Kentucky is the more appropriate forum. See 28 U.S.C. § 1404(a) (“For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought . . . .”); see also Braden v. 30th

Judicial Circuit of Ky., 410 U.S. 484, 498-500 (1973). Additionally, under the Joint Local Rules

of Civil Practice for the United States District Courts for the Eastern and Western Districts of

Kentucky, a “state habeas corpus petition shall be assigned to the jury division that includes the

court . . . in which the challenged judgment, conviction or order was rendered.” LR 3.2(b); see

also LR 3.2(f) (“Any civil action or proceeding may, in the discretion of the Court, be transferred

from the jury division in which it is pending to any other division for the convenience of the

Court, parties, witnesses, or in the interest of justice.”).
Case: 7:20-cv-00012-REW-HAI Doc #: 3 Filed: 01/22/20 Page: 2 of 2 - Page ID#: 51




         Accordingly, IT IS HEREBY ORDERED that pursuant to 28 U.S.C. § 1404(a) and

LR 3.2(f), this action shall be TRANSFERRED to the United States District Court for the

Eastern District of Kentucky, Southern Division, at Pikeville.

         All further filings shall be filed with that court. Should further filings be filed in this

Court, the Clerk of Court shall transfer the filings to the Eastern District of Kentucky.

Date:   January 21, 2020




                                           Char
                                              lesR.Si
                                                    mpsonI
                                                         II,Seni
                                                               orJudge
                                              Unit
                                                 edStat
                                                      esDi
                                                         str
                                                           ictCour
                                                                 t
cc:     Counsel of Record
4411.005




                                                   2
